Citation Nr: 0423649	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  99-00 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from January 1980 to February 
1980.  She also had service with the Army Reserve from May 
1990 to May 1991.

The Board of Veterans' Appeals (Board) initially notes that 
this matter was previously remanded in June 2001 for certain 
procedural and evidentiary considerations.  Unfortunately, 
the Board finds that the contentions of the veteran and 
evidence obtained since June 2001 now require the remand of 
this case for additional notice and/or development.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.


REMAND

As was noted above, following the Board's remand of June 
2001, the Board received relevant treatment records from V. 
Center located in Houston, Texas, for the period of May to 
October 2000.  These records include progress notes from May 
2000 that note the veteran's claim of being raped during 
military service and that the veteran exhibited major 
symptoms of post-traumatic stress disorder (PTSD), and a 
report from June 2000, which indicates that the veteran 
claimed to have been sexually harassed during service and 
that PTSD has resulted from the veteran's multiple sexual 
traumas.  

Thus, while the August 2002 VA psychiatric examination 
revealed no current symptoms of PTSD, this finding is in 
conflict with the above-noted earlier findings, and the Board 
is unable to conclude based on this evidence that the veteran 
does not have PTSD.  The Board further notes that in a 
written statement dated in January 2003, the veteran 
specifically contends that insufficient consideration has 
been given to the diagnosis of PTSD and the alleged rape 
during service.

Consequently, the Board has reviewed the record to determine 
whether the veteran's claim has been sufficiently developed 
with respect to her claim for service connection for PTSD 
based on sexual assault, and has concluded that further 
notice and/or development is warranted.  More specifically, 
in the case of personal assault, 38 C.F.R. § 3.304(f)(3) 
outlines specific development that must be undertaken prior 
to adjudicating the veteran's claim.  This development has 
not yet been conducted.  See also Patton v. West, 12 Vet. 
App. 272 (1999) (the Veterans Benefits Administration (VBA) 
Manual M21-1 requires special evidentiary procedures for 
developing PTSD claims based on personal assault).

Accordingly, this case is remanded for the following:

1.  The RO should complete the 
development required in 38 C.F.R. 
§ 3.304(f)(3) regarding the claimed in-
service personal assault.

2.  If the above-requested development 
results in corroborating evidence of an 
in-service stressor, the veteran should 
be provided a new VA psychiatric 
examination in order to determine whether 
she has PTSD that is etiologically 
related to the verified stressor.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examination 
should include any tests or studies, 
including psychological testing, that are 
deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should conduct a psychiatric 
evaluation and determine whether the 
veteran's history and symptoms meet the 
criteria for a diagnosis of PTSD.  The 
examiner should specifically determine 
whether the veteran does or does not have 
PTSD, and provide an analysis of the 
clinical findings, with reference to the 
stated criteria for a diagnosis of PTSD.  
The examiner should also provide an 
opinion on whether PTSD, or any other 
diagnosed psychiatric disorder, is at 
least as likely as not etiologically 
related to a disease or injury that 
occurred during service, including the 
veteran having been sexually assaulted in 
service.  The examiner should provide the 
rationale for all opinions given.

3.  After the completion of any 
additional development deemed appropriate 
in addition to that requested above, the 
issue of entitlement to service 
connection for PTSD should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and 
her representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans





Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




